DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 03/07/2022. Claims 2-4, 7, 9-15, 17-20 are amended. Claims1, 5-6, and 8 cancelled. Claims 21-23 newly added. Claims 2-4, 7, and 9-23 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

                                 EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via phone conversation and email with Dan C. Hu (Reg. No. 40,025) on 05/13/2022. 
 The application has been amended as follows:

Please cancel claims 1-8.

Please replace claim 9 with:
9.        (Currently Amended) An apparatus comprising:
a first baseboard management controller (BMC) for use in a computer system having a processing resource for executing an operating system (OS) of the computer system, the first BMC being separate from the processing resource and to:
perform, based on operation of the first BMC within a cryptographic boundary, management of components of the computer system, the management of components comprising power control of the computer system;
receive image sensor data from an image sensor;
perform facial recognition based on the image sensor data;
receive, at the first BMC from a second BMC, further sensor data acquired by the second BMC remotely located from the first BMC;
determine, based on the further sensor data acquired by the second BMC, whether a condition present at a location of the image sensor is also present at a further location; [[and]]
receive additional sensor data from an additional sensor, the additional sensor data indicative of whether a cover of the computer system has been opened; and
with respect to the computer system responsive to the facial recognition, [[and ]]the determination from the further sensor data of whether the condition present at the location of the image sensor is also present at the further location, and determining from the additional sensor data that the cover of the computer system has been opened, wherein the security action comprises encrypting data communicated by the first BMC.

Please cancel claim 11.

Please replace claim 15 with:
15.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions that upon execution cause a first baseboard management controller (BMC) to:
	perform, based on operation of the first BMC within a cryptographic boundary, management of components of a computer system, the management of components comprising power control of the computer system, wherein the first BMC is separate from a processing resource of the computer system;
receive image data from an image sensor;
	detect a face in the image data;
	determine whether the detected face corresponds to an authorized user; 
receive second sensor data from a second sensor, the second sensor data indicative of whether a cover of the computer system has been opened; [[and]]
receive, at the first BMC from a second BMC, third sensor data acquired by the second BMC remotely located from the first BMC; 
determine, based on the third sensor data acquired by the second BMC, whether a condition present at a location of the image sensor is also present at a further location; and
initiate a security action with respect to the computer system responsive to determining that the detected face does not correspond to an authorized user, [[and]] determining from the second sensor data that the cover of the computer system has been opened, and the determination from the third sensor data of whether the condition present at the location of the image sensor is also present at the further location, wherein the security action comprises encrypting data communicated by the first BMC
 
Please replace claim 16 with:
16.	(Currently Amended) The non-transitory machine-readable storage medium of claim 15, wherein the instructions upon execution cause the first BMC to employ a neural network to detect the face in the image data.
Please cancel claims 17-18.

Please replace claim 19 with:
19.	(Currently Amended) A computer system comprising:
	a processing resource;
	an operating system executable on the processing resource;
	a first baseboard management controller (BMC) separate from the processing resource, the first BMC to:
perform, based on operation of the first BMC within a cryptographic boundary, management of components of the computer system, the management of components comprising power control of the computer system;
receive image data from an image sensor;
perform facial recognition based on the image data
receive second sensor data from a second sensor, the second sensor data indicative of whether a cover of the computer system has been opened;
receive, at the first BMC from a second BMC, third sensor data acquired by the second BMC remotely located from the first BMC; 
determine, based on the third sensor data acquired by the second BMC, whether a condition present at a location of the image sensor is also present at a further location;
determine to initiate a security action responsive to the facial recognition, determining from the second sensor data that the cover of the computer system has been opened, and the determination from the third sensor data of whether the condition present at the location of the image sensor is also present at the further location; and
perform the security action comprising encrypting data communicated by the first BMC
 
Please replace claim 20 with:
20.	(Currently Amended) The computer system of claim 19, wherein the facial recognition is based on use of [[the]]a neural network that is to categorize a face in the image data, and wherein first BMC is to: 
compare parametric data describing the face to a repository containing information relating to faces of authorized or unauthorized users; and
initiate the security action responsive to the facial recognition indicating that a user accessing the computer system is not an approved user and is based on a security policy.

Please cancel claims 21-23.

Claims 24-27 newly added.
24.	(New) The apparatus of claim 9, wherein the first BMC is to initiate the security action responsive to the facial recognition indicating that a user accessing the computer system is not an approved user.
 
25.	(New) The apparatus of claim 24, wherein the first BMC is to initiate the security action according to a policy based on a condition associated with an attempted access of the computer system.

26.	(New) The apparatus of claim 24, wherein the security action further comprises an action selected from among deactivating power to a portion of the computer system, quiescing data traffic on a communication channel, or destroying data.

27.	(New) The apparatus of claim 9, wherein the further sensor data is from a further sensor selected from among a sensor to detect opening of a cover, an accelerometer, a light sensor, an audio sensor, a rotation sensor, or an environmental sensor.

Allowable Subject Matter
Claims 9-10, 12-16, 19-20, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relates to In some examples, an apparatus includes a management controller for use in a computer system having a processing resource for executing an operating system  (OS) of the computer system, the management controller being separate from the processing resource and to perform, based on operation of the management controller within a cryptographic boundary, management of components of the computer system, the management of components comprising power control of the computer system. The management controller is to receive sensor data, perform facial recognition based on the sensor data, and determine whether to initiate a security action responsive to the facial recognition.
 Regarding claim 9,  although the prior art of record teaches a first baseboard management controller (BMC) for use in a computer system having a processing resource for executing an operating system (OS) of the computer system, the first BMC being separate from the processing resource and to: perform, based on operation of the first BMC within a cryptographic boundary, management of components of the computer system, the management of components comprising power control of the computer system; receive image sensor data from an image sensor; perform facial recognition based on the image sensor data; receive, at the first BMC from a second BMC, further sensor data acquired by the second BMC remotely located from the first BMC.
None of the prior art, alone or in combination teaches determine, based on the further sensor data acquired by the second BMC, whether a condition present at a location of the image sensor is also present at a further location; receive additional sensor data from an additional sensor, the additional sensor data indicative of whether a cover of the computer system has been opened; and initiate a security action with respect to the computer system responsive to the facial recognition, the determination from the further sensor data of whether the condition present at the location of the image sensor is also present at the further location, and determining from the additional sensor data that the cover of the computer system has been opened, wherein the security action comprises encrypting data communicated by the first BMC  in view of the other limitations of claim 9.
Regarding claim 15, although the prior art of record teaches perform, based on operation of the first BMC within a cryptographic boundary, management of components of a computer system, the management of components comprising power control of the computer system, wherein the first BMC is separate from a processing resource of the computer system; receive image data from an image sensor; detect a face in the image data; determine whether the detected face corresponds to an authorized user.
None of the prior art, alone or in combination teaches receive second sensor data from a second sensor, the second sensor data indicative of whether a cover of the computer system has been opened; receive, at the first BMC from a second BMC, third sensor data acquired by the second BMC remotely located from the first BMC; determine, based on the third sensor data acquired by the second BMC, whether a condition present at a location of the image sensor is also present at a further location; and  initiate a security action with respect to the computer system responsive to determining that the detected face does not correspond to an authorized user, [[and]] determining from the second sensor data that the cover of the computer system has been opened, and the determination from the third sensor data of whether the condition present at the location of the image sensor is also present at the further location, wherein the security action comprises encrypting data communicated by the first BMC in view of the other limitations of claim 15.
Regarding claim 19, although the prior art of record teaches a processing resource; an operating system executable on the processing resource; a first baseboard management controller (BMC) separate from the processing resource, the first BMC to: perform, based on operation of the.
None of the prior art, alone or in combination teaches receive second sensor data from a second sensor, the second sensor data indicative of whether a cover of the computer system has been opened; receive, at the first BMC from a second BMC, third sensor data acquired by the second BMC remotely located from the first BMC; determine, based on the third sensor data acquired by the second BMC, whether a condition present at a location of the image sensor is also present at a further location; determine to initiate a security action responsive to the facial recognition, determining from the second sensor data that the cover of the computer system has been opened, and the determination from the third sensor data of whether the condition present at the location of the image sensor is also present at the further location; and perform the security action comprising encrypting data communicated by the first BMC  in view of the other limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496